— In an action, inter alia, to recover damages for personal injuries, etc., the plaintiffs appeal from so much of an order of the Supreme Court, Orange County (Nastasi, J.), dated September 11, 1984, as granted the defendants’ cross motions to dismiss the plaintiffs’ amended complaint on the ground that it failed to state a cause of action.
Order affirmed insofar as appealed from, without costs or disbursements.
The plaintiffs instituted this action to recover damages for personal injuries sustained by the infant plaintiff allegedly as a result of the defendants’ failure to examine her for scoliosis as is required by Education Law § 905. Education Law § 911 provides that the Commissioner of Education shall be responsible for ensuring compliance with the examination requirements of Education Law § 905, and may withhold funds from a school district which refuses or neglects to comply with the statutory requirements. Reading the two statues in pari materia, we find that the Legislature did not intend to create a private cause of action based upon a school district’s failure to examine students for scoliosis. Therefore, Special Term did not err when it dismissed the plaintiffs’ amended complaint. Mollen, P. J., Thompson, Rubin and Spatt, JJ., concur.